Pee Curiam,
If a human life were not involved in this appeal we should be inclined to dismiss it for the disregard of the rule relating to assignments of error, but, after duly con*77sidering them, we are of one mind that no error was committed on the trial of the prisoner, and that the ingredients necessary to constitute murder of the first degree were proved to exist. No useful purpose can be served by discussing the various assignments of error, and it remains only to say that the judgment is affirmed, with direction that the record be remitted for the purpose of execution.